707 F.2d 200
Barrie Deon SHELTON, Petitioner-Appellee,v.Jack B. HEARD, Respondent-Appellee.
No. 82-2226.
United States Court of Appeals,Fifth Circuit.
June 16, 1983.

Barrie Deon Shelton, pro se.
Joe Foy, Jr., Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Texas.
ON FURTHER SUA SPONTE RECONSIDERATION
(Opinion February 3, 1983, 5th Cir., 696 F.2d 1127)
Before CLARK, Chief Judge, and POLITZ and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
The initial opinion in this case was dated February 3, 1983.  On April 18, 1983, we issued an additional opinion on sua sponte reconsideration.  Both are published at 696 F.2d 1127 (5th Cir.1983).  The original February 3, 1983 opinion contained a typographical error relative to the date of filing the complete trial court record in the Texas Court of Criminal Appeals.  The opinion stated that date to be February 14, 1981.  The correct date was February 14, 1980.


2
In our sua sponte reconsideration, we took note of what we referred to as "the unexplained 16-month hiatus between the date the record was completed in Shelton's case and the date it was filed in the Texas Court of Criminal Appeals."    Thus, the typographical error in the original opinion was improperly emphasized in the opinion on reconsideration.1   Fortunately, the error does not affect the result of the court's initial opinion.  By this further reconsideration, we correct the typographical error in our original opinion dated February 3, 1983, and withdraw the opinion on sua sponte reconsideration dated April 18, 1983.



1
 In explanation of, but not as an excuse for, the court's action, we would note that neither party called our attention to the typographical error in the original opinion until the opinion on sua sponte reconsideration had been issued